Citation Nr: 1042835	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  00-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye disability, 
to include as secondary to service-connected hypertension.

2.  Entitlement to an initial rating higher than 10 percent for 
residuals of a gunshot wound to the left foot.

3.  Entitlement to an initial rating higher than 10 percent, 
prior to March 18, 2003, for hypertension.

4.  Entitlement to an initial rating higher than 10 percent, from 
March 18, 2003 to December 14, 2005, for chronic renal 
insufficiency with hypertension. 

5.  Entitlement to an initial rating higher than 60 percent, from 
December 15, 2005 to January 11, 2009, for chronic renal 
insufficiency with hypertension.

6.  Entitlement to an initial compensable rating, since January 
12, 2009, for hypertension.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

8.  Entitlement to an effective date earlier than August 17, 2001 
for the grant of service connection for hypertension.

9.  Entitlement to an effective date earlier than December 15, 
2005 for the grant of service connection for chronic renal 
insufficiency.

(The claim for attorney's fees from past-due benefits is the 
subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) 
from February 1999, March 2003, May 2007, and March 2009 rating 
decisions of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In the February 1999 
decision, the RO granted service connection for residuals of a 
gunshot wound to the left foot and assigned an initial 
noncompensable disability rating, effective December 12, 1997.  

In the March 2003 decision, the RO denied entitlement to service 
connection for a right eye disability and granted service 
connection for hypertension and assigned an initial disability 
rating of 10 percent, effective August 17, 2001.  

In the May 2007 decision, the RO granted service connection for 
chronic renal insufficiency.  The RO combined the ratings for 
chronic renal insufficiency and hypertension and assigned an 
initial disability rating of 60 percent, effective December 15, 
2005.

In the March 2009 decision, the RO denied entitlement to a TDIU.

The Veteran offered testimony before the undersigned at a hearing 
held at the RO in August 2001.

In November 2001, the Board remanded the matter of entitlement to 
a higher initial rating for residuals of a gunshot wound to the 
left foot for further development.

In September 2003, the Board granted an initial 10 percent rating 
for residuals of a gunshot wound to the left foot, effective 
December 12, 1997.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veteran's Claims (Court).

In December 2004, the Court vacated the Board's September 2003 
decision and remanded the matter for readjudication in accordance 
with its December 2004 order.  The Board remanded the matter in 
December 2005 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's representative argues that VA should undertake 
further efforts to locate the Veteran's service treatment 
records.  The RO requested service treatment records in 1998 and 
2009, but received only enlistment and separation records.  Where 
service medical records are missing, VA also has a duty to search 
alternate sources of service records.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  It does not appear from the record that 
alternate sources were searched and there has been no formal 
finding as to the unavailability of additional service treatment 
records.  

VA has a duty to obtain service treatment records with regard to 
the issues on appeal.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. 
Cir. 2009) (holding VA has a duty to obtain service treatment 
records not just in the case of a claim for service connection 
but also in the case of claims for increased ratings).

The Veteran has raised the issues of entitlement to service 
connection for a thyroid disability, a bilateral knee disability, 
and a psychiatric disability, to include PTSD.  Although 
acknowledged by the RO, these claims have not yet been 
adjudicated and are inextricably intertwined with the issue of 
entitlement to a TDIU.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to defer adjudication of the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report the dates and 
locations of all in-service treatment 
(including periods of hospitalization) for 
the conditions at issue in this appeal 

2.  Seek the Veteran's service treatment 
records, and if records cannot be obtained, 
search alternate sources of records in 
accordance with procedures outlined in VA 
adjudication manual, M-21.  Specifically 
request records of any treatment reported by 
the Veteran.

3.  If additional records cannot be 
obtained, issue a formal finding to that 
effect.

4.  Adjudicate the claims for service 
connection for a thyroid disability, a 
bilateral knee disability, and a psychiatric 
disability (to include PTSD).  These issues 
should not be certified to the Board unless 
the Veteran perfects an appeal with a timely 
notice of disagreement and substantive 
appeal.

5.  If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.  The case should then be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

